Citation Nr: 1539274	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-35 230	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased schedular disability rating for residuals of an L-3 vertebral fracture (lumbar spine disability), rated as 10 percent disabling prior to November 24, 2014, and 40 percent disabling thereafter.

2.  Entitlement to an extraschedular rating for lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for bilateral knee replacements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

In his September 2009 substantive appeal, the Veteran requested a Board hearing.  The RO scheduled the Veteran for such hearing to occur in January 2010.  However, in a January 2010 written statement, the Veteran indicated that he would not be able to attend the hearing and did not want to be rescheduled for another one.  Thus, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn. 38 C.F.R. § 20.704(e) (2015).

The Board remanded the appeal for further development in October 2014.

In a February 2015 rating decision and accompanying supplement statement of the case (SSOC), the RO considered the increased rating claim on the merits and increased the 10 percent evaluation for L-3 vertebral fracture residuals to 40 percent, effective November 24, 2014.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Additional evidence was received after the most recent SSOC.  In September 2015, the Veteran's representative waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015)

The issues of entitlement to service connection for bilateral knee replacements, an extraschedular rating for lumbar spine disability, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, since July 31, 2008, the Veteran's service-connected lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less when considering pain; objective neurologic abnormalities and incapacitating episodes have not been shown.


CONCLUSION OF LAW

Since July 31, 2008, the criteria for a 40 percent schedular rating, but not more, for the Veteran's service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard September 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although the Board is remanding the other claims for additional records, such development is not relevant to the lumbar spine disability schedular rating claim.

Records from the Social Security Administration (SSA) were requested pursuant to the Board's October 2014 remand, but those records were destroyed.  See January 2015 reply from the SSA National Records Center.  Thus, a remand to request SSA records is not necessary because such an attempt would be futile.

The Veteran was provided VA medical examinations addressing the lumbar spine in October 2008, February 2010, and November 2014.  The examinations as a whole are sufficient evidence for deciding the claim.  The November 2014 report, which was provided pursuant to the Board's remand, is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Regarding the other two examinations, the examiner was not able to perform range of motion testing, as is further discussed below, but the evidence of record is sufficient to evaluate the disability .  Thus, VA's duty to assist has been met for this claim.

II. Increased Schedular Rating

Applicable Law

Disabilities must be reviewed in relation to their history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's disability has been appropriately rated under Diagnostic Code 5237.  That Diagnostic Code provides that the disability is to be evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine, with Diagnostic Code 5243 also warranting consideration of the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.

The provisions of 38 C.F.R. § 4.71a allow for IVDS, preoperatively or postoperatively, to be evaluated based either on the total duration of incapacitating episodes over the past 12 months or by combining (under 38 C.F.R. § 4.25) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Additionally, the Rating Formula encompasses disabling symptoms such as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Also, associated neurologic abnormalities (e.g., bowel or bladder impairment) are evaluated separately.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, and an evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

Analysis

In this case, there were three VA examinations, in October 2008, February 2010, and November 2014, during the appeal period.  The November 2014 examination, which included range of motion testing, was provided in accordance with the Board's October 2014 remand orders addressing the increased rating claim, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the service-connected lumbosacral spine disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing.

At the November 2014 examination, the Veteran exhibited forward flexion to 20 degrees, extension to 15 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 10 degrees.  No pain was noted on the range of motion examination.  There was no additional limitation in range of motion following repetitive-use testing.

The examiner reported no guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in an abnormal gait, no radiculopathy, no ankylosis, and no IVDS.  The muscle strength, reflex, and sensory examinations were all normal, except for the right lower extremity which showed muscle atrophy and no joint movement due to right hemiparesis due to two strokes.

After reviewing all of the clinical evidence and subjective complaints, the Board concludes that the evidence shows that a schedular disability rating of 40 percent, but not more, for the Veteran's lumbar spine disability is warranted, according to the range of motion results at the November 2014 examination.  According to the rating criteria discussed above, because the Veteran's thoracolumbar forward flexion was limited to 20 degrees, the disability warrants a 40 percent rating.

As is noted above, the RO increased the Veteran's rating to 40 percent, effective November 24, 2014, the date of the most recent VA examination, which created a staged rating.  See Fenderson, 12 Vet. App. at 119.  The question that remains is whether or not the Veteran's disability warrants a rating in excess of 10 percent prior to November 24, 2014.  The Board will assess whether the increase was factually ascertainable prior to the date of the VA examination as it is unlikely that the increase simply occurred on the date of the examination.

Turning to the October 2008 VA examination, the examiner noted that the Veteran was currently wheelchair-bound, the examination was limited due to the Veteran's right hemiplegia due to a stroke, and the examiner was unable to check range of motion because the Veteran was very unsteady on his feet.  The Veteran reported increasing pain, occurring daily if he is sitting, standing, or walking.  The examiner reported no radiation of pain, bowel or bladder changes, sensation changes (except for right leg numbness due to the Veteran's stroke), or incapacitating episodes.

At the February 2010 VA examination, performed by the same examiner who performed the 2008 examination, the Veteran presented in a stretcher.  As such, the examiner was again unable to perform range of motion testing.  The Veteran reported that he was bedbound, unable to sit up, and his back pain had worsened since the 2008 examination.  The examiner again reported no radiation of pain, bowel changes (bladder changes could not be assessed because the Veteran had a Foley catheter), sensation changes (except for right leg numbness due to stroke), or incapacitating episodes.

The Board notes that the Veteran was granted service connection for L-3 vertebral fracture residuals by an August 1955 rating decision, with a 10 percent evaluation.  That 10 percent rating was continued by a September 1960 rating decision and again continued by the January 2009 rating decision, currently on appeal.  Evidence from 2007 shows that the Veteran had chronic back pain that was stable for many years.  See private treatment records dated August 27, 2007.  The evidence also shows that the Veteran sought regular treatment related to his back disability until the time of his most recent claim for an increased rating received on July 31, 2008.

Based on the evidence, the Board finds that the earliest date as of which it is ascertainable that an increase in the Veteran's symptoms had occurred was not necessarily the date of the November 2014 VA examination.  Additionally, the Veteran's claim from July 31, 2008, is evidence that his disability increased to a level consistent with the level upon which a 40 percent rating for the lumbar spine disability was later based.  Furthermore, given the many years since the Veteran was initially granted a 10 percent rating, the lack of range of motion testing results at the 2008 and 2010 VA examinations, and the evidence showing that the Veteran sought consistent treatment related to his back disability since the date of his July 2008 increased rating claim, the Board finds that the evidence is in relative equipoise regarding whether a rating in excess of 10 percent is warranted for lumbar spine disability prior to November 24, 2014.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that the date it became factually ascertainable that the Veteran's lumbar spine disability increased to the level warranting a 40 percent schedular rating was July 31, 2008, and not the date of the November 2014 VA examination.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  See also 38 U.S.C. § 5110(b)(3); cf. Swain v. McDonald, 27 Vet. App. 219 (2015) (holding that the effective date for an increased rating for hearing loss can be earlier than the date the hearing test showing objective results was conducted).

No ankylosis, favorable or otherwise, has been shown in the VA treatment records or examinations of record, and thus, any rating higher than 40 percent is not warranted at any time under the General Formula.

Additionally, regarding the Formula for Rating IVDS Based on Incapacitating Episodes, the Veteran's disability has not been shown to be manifested by IVDS, or incapacitating episodes, and thus, a higher rating is not warranted under Diagnostic Code 5243.

Moreover, the record does not show that the Veteran has any neurologic abnormalities associated with the service-connected lumbar spine disability.  All three VA spine examinations indicate no neurologic abnormalities, to include bowel and bladder problems (except for the 2010 examination when bladder problems could not be assessed), related to the Veteran's service-connected lumbar spine disability.  Thus, a separate rating based on neurologic abnormalities is not warranted.

In sum, the Board finds that a higher 40 percent schedular rating is warranted from July 31, 2008, to November 23, 2014, which included application of the benefit-of-the-doubt doctrine.  However, an even higher schedular rating is not warranted by the preponderance of the evidence.



ORDER

Since July 31, 2008, a schedular rating of 40 percent, but not more, for service-connected L-3 vertebral fracture residuals is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Regarding the Veteran's service connection claim, the Veteran was afforded a VA examination addressing his knees in November 2014, which was scheduled pursuant to the Board's October 2014 remand instructions.  It does not appear that the November 2014 examiner considered all of the Veteran's relevant service treatment records (STRs).  As noted by the Veteran's representative, the Veteran's STRs show that he was involved in an automobile accident in October 1954, and the STRs show that the Veteran's knees were affected.  See August 2014 appellant's brief.  STRs dated October 1, 1954, show that after falling asleep at the wheel, the Veteran was in an automobile wreck resulting in injuries, to include a bruised left knee, right knee abrasion, and right thigh contusion.

However, the November 2014 VA examiner reported that there was no documentation of injury to the Veteran's knees.  Thus, the November 2014 examination report is inadequate because the examiner did not consider all of the relevant evidence in rendering an opinion regarding the Veteran's bilateral knee condition and its potential relation to service, and therefore, he should be afforded a new VA examination on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Furthermore, since the November 2014 examination, the Veteran and his wife submitted a March 2015 statement asserting that a private orthopedic surgeon, Dr. Eric Mirsky, indicated that the Veteran's "double knee surgeries were caused by the debilitating effects of the back injury [he] sustained in the US Army."  Because the November 2014 VA examination did not address the theory of secondary service connection, the Board finds that the new VA examination should also address whether or not the Veteran's current bilateral knee condition was caused or aggravated by his service-connected L-3 vertebral fracture residuals.

While treatment records from Dr. Mirsky have been associated with the claims file in April 2015, they do not appear to include the assertions indicated in the Veteran's March 2015 statement.  Additionally, in that statement, the Veteran states, "I am also in the process of getting a medical opinion and report from Dr. Mirsky . . ." regarding his bilateral knee claim.  Thus, it is unclear if the claims file currently contains complete private treatment records from Dr. Mirsky, and on remand, it should therefore be clarified with the Veteran if additional records from Dr. Mirsky need to be obtained.

Regarding the TDIU claim, at the November 2014 VA examination, the examiner stated that the Veteran reported being 100 percent limited due to his L-3 vertebral fracture residuals.  The matter is a component of the appeal for a higher rating regarding the service-connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, it is necessary for the Board to remand the issue to allow the RO to consider the issue of entitlement to a TDIU in the first instance.

The development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). Thus, the issue of entitlement to an extraschedular rating for lumbar spine disability will also be remanded.

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran if there are any treatment records/opinions from Dr. Eric Mirsky that are not currently associated with the claims file.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Obtain relevant VA treatment records dating since February 2015.

3.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present knee disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

a. Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's bilateral knee condition.  

b. Then, the examiner should provide an opinion as to whether any identified knee condition at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contentions that the condition is (i) due to excessive, in-service running, exercising, and marching or (ii) due to an in-service automobile accident resulting in left knee bruising, right knee abrasion, and right thigh contusion, as is noted in the STRs dated October 1, 1954.

c. Then, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any knee condition is caused by the Veteran's service-connected L-3 vertebral fracture residuals.  The examiner should explain the medical basis for the conclusions reached.

d. If not caused by the service-connected residuals, then the examiner should opine as to whether any knee condition has been permanently worsened beyond normal progression (aggravated) by the service-connected residuals.  If the examiner finds that the Veteran's bilateral knee condition was aggravated by the service-connected disability, then the examiner should attempt to quantify the degree of worsening beyond the baseline level of knee disability prior to aggravation.  The examiner should explain the medical basis for the conclusions reached.

4.  Send a new notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate the claim for a TDIU.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

5.  After the development requested above, as well as any additional development deemed necessary has been completed including for the TDIU claim, the remaining claims on appeal should be readjudicated.   If a claim remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


